Hill, C. J.
The first grant of a new trial will not he disturbed by the Court of Appeals unless the plaintiff in error shows that the law and the facts require the verdict notwithstanding the judgment of the presiding judge. Civil Code (1910), § 6204; Hughes v. Atlanta Steel Co., 9 Ga. App. 510 (71 S. E. 934), and cases cited. This rule applies though two new trials have been granted, one to the plaintiff and the other to the defendant. Jordan v. Dooly, 129 Ga. 392. In this case the hill of exceptions and the record fail to show that the verdict rendered was demanded by the law and the evidence, and the judgment granting a new trial must be Affirmed.